Citation Nr: 0800986	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-10 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a gynecological 
disorder.

5.  Entitlement to service connection for urticaria.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Evaluation of panic disorder with agoraphobia, rated 30 
percent disabling prior to December 4, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and July 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the veteran testified at an hearing at the 
RO.  A transcript of the hearing is associated with the 
claims file.

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of bronchitis.

2.  A chronic headache disorder was not manifest during 
service and is not related to the veteran's active service.

3.  Current disease or injury of the left shoulder has not 
been identified.

4.  A current gynecological disorder has not been identified.

5.  Urticaria has not been identified.

6.  Panic disorder with agoraphobia is manifested by symptoms 
that approximate occupational and social impairment with 
reduced reliability and productivity, prior to December 4, 
2006.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  A gynecological disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.  Urticaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

6.  The criteria for a 50 percent rating for panic disorder 
with agoraphobia, prior to December 4, 2006, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9412 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claims were received in 
October 2003 and May 2005, after the enactment of the VCAA.

A letter dated in January 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support her claims.  She was asked to identify any VA or 
private medical treatment.  The various types of evidence 
that might support her claims were listed.  The letter 
outlined VA's responsibilities with respect to obtaining 
evidence on the veteran's behalf.  The veteran was informed 
of what the evidence needed to show to support service 
connection claims.

In a July 2005 letter, the veteran was told to send the RO 
any evidence in her possession that pertained to her claims.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with this notice in March 2006.  She has 
therefore been informed of the evidence necessary to 
establish an increased rating, as is the basis of one of the 
issues currently on appeal.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


I.  New and Material Evidence

The Board notes that, in a June 2002 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for headaches and a left shoulder condition.  The 
veteran did not appeal that decision, and it became final.  
While, ordinarily, the veteran would be required to submit 
new and material evidence to reopen these claims, see 38 
C.F.R. § 3.156(a), her service medical records were not 
associated with the claims file at the time of the June 2002 
rating decision and have since been located and considered by 
the RO.  In such an instance, where VA receives relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claims, notwithstanding the 
requirement of new and material evidence.  See 38 C.F.R. 
§ 3.156(c).  Therefore, the Board will proceed with these 
claims as ones for service connection.


II.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See McClain v. Nicholson, No. 04-0468 (U.S. Vet. 
App. Jun. 21, 2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).


Bronchitis

The veteran has contended that she has bronchitis that is 
related to her active duty.

The veteran's service medical records indicate that in 
December 1991, she complained of asthma and nausea.  
Following examination, the impression was bronchitis with 
asthma exacerbation.  When examined for separation in May 
1992, the veteran's lungs were normal, and no defects or 
diagnoses were noted.

The veteran underwent VA examination in March 2004.  She told 
the examiner about her complaints of asthma and shortness of 
breath in service.  The final diagnosis was bronchitis, 
resolved, found.

In November 2006, the veteran testified at a hearing at the 
RO.  She indicated she never received treatment in service or 
since service for bronchitis.

Based on a review of the record, the Board finds that the 
evidence establishes that the veteran has no current 
diagnosis of bronchitis.  While she was diagnosed once in 
service, the evidence shows that there has been no diagnosed 
disorder since separation.  In March 2004, the VA examiner 
addressed this claim and determined that the veteran's 
bronchitis had resolved.  The evidence establishes there are 
no residuals.

Based on the lack of a diagnosis for this disorder, the Board 
finds that service connection is not warranted, and there is 
no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990); Degmetich v. Brown, supra.


Headaches

The veteran's service medical records show that in March 
1990, she was involved in a motor vehicle accident and 
incurred two bumps to her forehead.  She complained of a 
headache.  An April 1990 record shows the veteran continued 
to complain of headaches since her accident.  X-rays were 
negative.  November 1990 and March 1991 treatment records 
show the veteran complained of headaches associated with a 
virus.  Upon separation in May 1992, the veteran's 
neurological examination was normal.  She denied a history of 
head injury, and no defects or diagnoses were noted.

In March 2004, the veteran underwent VA examination.  She 
indicated she started having problems with headaches after 
she was involved in a motor vehicle accident.  She was not 
given a specific diagnosis at that time.  Several years 
later, she was diagnosed with migraine headaches.  The 
veteran indicated there were several triggers for her 
headaches, and she was not currently under treatment.  
Following examination, the diagnosis was tension headaches, 
found.

October 2005 VA outpatient treatment records show the veteran 
complained of headaches.

In November 2006, the veteran testified at a hearing at the 
RO.  She began having headaches after a vehicle accident in 
service.  Her symptoms continued since then.

In December 2006, the veteran underwent VA examination.  She 
indicated that her headaches began in service when she was 
involved in a motor vehicle accident.  She also had a 
pituitary tumor removed in January 2006, and she experienced 
some relief from the headaches, which were not as severe as 
before.  She also indicated the headaches were aggravated by 
the death of her husband.  Following examination, the 
diagnosis was chronic headache.  The examiner opined that the 
veteran's headache was less likely than not related to the 
motor vehicle accident in service.  The rationale was that it 
was more likely than not related to the pituitary tumor, as 
documented in her VA records.  The records documented a 
dramatic decrease in her headaches after surgery.

Based on a review of the record, the Board finds that the 
evidence establishes that the veteran's current headaches are 
not related to her active service.  While the evidence does 
show the veteran was involved in a motor vehicle accident in 
service and complained of headaches, no diagnosis was given 
in service, and no chronic disorder was identified.  
Furthermore, the only competent opinion of record, that of 
the December 2006 VA examiner, determined that the veteran's 
headaches were not related to her accident in service.  
Instead, they were more likely due to her non-service-
connected pituitary tumor.

While the veteran has opined that her currently diagnosed 
headaches are due to her accident in service, she has not 
been shown to have the requisite medical training or 
knowledge to provide a competent opinion as to the etiology 
of her disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that the evidence 
preponderates against a finding that the veteran's headaches 
were incurred in or aggravated by service.  Thus, service 
connection for migraine headaches must be denied, and there 
is no doubt to be resolved.  Gilbert v. Derwinski, supra.

Left Shoulder

The veteran's service medical records show that in December 
1990, she had complaints regarding her left shoulder.  Upon 
separation in May 1992, the veteran reported no history of a 
painful shoulder.  On examination, her upper extremities were 
normal.

In March 2004, the veteran underwent VA examination.  She 
stated she started having problems with her left shoulder 
around 1985.  She experienced spontaneous pain in this joint.  
She said she was diagnosed with bursitis.  She now complained 
of left shoulder pain that was only associated with flare-
ups.  On examination, there was some tenderness to deep 
palpation in the superior aspect of the left arm but not the 
left shoulder itself.  X-rays were normal.  The diagnosis was 
left shoulder arthralgias, found.

The veteran testified in November 2006 that her left shoulder 
condition began during basic training.  She believed it was 
caused by push-ups.  She has been told she had bursitis in 
her shoulder.  

In December 2006, the veteran underwent VA examination.  She 
stated that in service, she had to perform a lot of push-ups 
and developed chronic pain in her shoulder.  Pain was 
occasional and relieved with medication.  X-rays revealed a 
normal appearance of the shoulders.  The diagnosis was left 
shoulder arthralgias without evidence of arthritis.

Based on a review of the record, the Board finds that the 
evidence is against the claim for service connection.  While 
there is one instance of the veteran complaining of left 
shoulder pain in service, there are no current findings or 
treatment.  The veteran has complained of pain in her left 
shoulder and has been noted to have left shoulder 
arthralgias.  However, underlying pathology has not been 
identified.  Rather, the x-ray examination was described as 
negative in March 2004 and December 2006.

Although the veteran reports that she has a disability, there 
is no underlying pathology (disease or injury) that has been 
identified.  The Board concludes that the observations of 
skilled professionals are more probative as to the existence 
of disability and disease or injury.

The Federal Circuit has noted basic entitlement to disability 
compensation derives from two statutes, both found in title 
38, sections 1110 and 1131--the former relating to wartime 
disability compensation and the latter relating to peacetime 
disability compensation.  Both statutes provide for 
compensation, beginning with the following words: for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . . 38 U.S.C. §§ 1110, 
1131.  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Given the lack of supporting evidence of disease or injury, 
the veteran's claim of entitlement to service connection for 
a left shoulder disorder must be denied.  As the evidence 
preponderates against the claim of entitlement to service 
connection for a left shoulder disorder, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
Gilbert v. Derwinski, supra.


Gynecological Disorder

The veteran's service medical records show that she 
complained of abdominal cramps and pelvic pain in April 1981, 
December 1981, June 1982, July 1985, June 1986, and August 
1991.  The initial diagnoses were abdominal pain due to 
menses, menstrual pain and cramping, and abdominal pelvic 
pain, probably secondary to salpingitis.  In June 1986, the 
veteran was diagnosed with a lower abdominal mass.  When 
examined for discharge in May 1992, the veteran reported a 
medical history of a change in her menstrual pattern.  On 
examination, she was normal.

In February 2004, the veteran underwent VA examination.  Her 
claims file was reviewed.  She gave a history of pelvic 
inflammatory disease and dysmenorrheal.  On examination, the 
veteran had a healed transverse incision from her previous 
laparotomy.  The diagnosis was a normal gynecological 
examination.

In November 2006, the veteran testified at a hearing at the 
RO.  She stated that her painful periods began in service.  
It continued after service.  For the past three years, she 
had no period at all.

Based on a review of the record, the Board finds that 
evidence is against the claim for service connection.  While 
the veteran complained of pelvic pain in service and was 
diagnosed with a lower abdominal mass, there is no post-
service evidence showing treatment for any gynecological 
disorder.

Although the veteran reports that she has gynecological 
disability, the disability is not corroborated and there is 
no underlying pathology (disease or injury) that has been 
identified.  The observations of skilled professionals are 
more probative as to the existence of disability and disease 
or injury.

In order for a veteran to qualify for entitlement to 
compensation under 38 U.S.C.A. §§ 1110, 1131, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, supra.  Here, the 
veteran has not done that.

Given the lack of supporting evidence of disability and a 
lack of evidence of current disease or injury, the veteran's 
claim of entitlement to service connection for a 
gynecological disorder must be denied.  As the evidence 
preponderates against the claim of entitlement to service 
connection for a gynecological disorder, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
Gilbert v. Derwinski, supra.




Urticaria

The veteran's service medical records show she complained of 
facial and right hand swelling in April 1989.  The diagnosis 
was urticaria.  The veteran again complained of a rash on her 
face in July 1989, March 1992, and April 1992.

In March 2004, the veteran underwent VA examination.  She 
stated she began having problems with her skin in 1989.  She 
was treated with cream.  Since then, the condition had 
improved.  Now, the skin lesions were only episodic.  They 
occurred once or twice per month.  The symptoms included 
itching, which was relieved with lotions.  She had no 
functional impairment due to this disorder.  On examination, 
there was no skin abnormality.  The diagnosis was episodic 
skin urticaria, most likely due neurodermatitis.

Based on a review of the record, the Board finds that service 
connection is not warranted for urticaria.  While the veteran 
was diagnosed with urticaria in service, the post-service 
diagnosis, provided in March 2004, is based on history only.  
The veteran did not demonstrate any symptoms of urticaria at 
that time, as the examiner noted the veteran had no skin 
abnormality.  While the veteran reported that she had 
episodes of urticaria since service, the VA examiner's 
observations are more probative than the veteran's lay 
statements regarding her symptoms.  The post-service evidence 
establishes that the veteran has not been diagnosed with 
urticaria based on identification of symptoms.  In the 
absence of competent evidence of a diagnosed disability, 
service connection may not be awarded.  Sanchez-Benitez v. 
Principi, supra.


III.  Increased Rating for Panic Disorder

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's panic disorder with agoraphobia is rated 30 
percent disabling prior to December 4, 2006.  It was 
increased to a 50 percent rating as of that date.  In a 
November 2006 written statement, the veteran indicated that a 
50 percent disability rating would satisfy her appeal as to 
this issue.  Since the veteran's appeal is satisfied for the 
time period starting December 4, 2006, the Board will only 
consider the time period prior to this date, during which the 
veteran was assigned a 30 percent rating for this disability.

38 C.F.R. § 4.132, Diagnostic Code 9412 provides for a 30 
percent evaluation when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores 
ranging between 61 and 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

The veteran underwent VA examination in February 2004, 
November 2005, and December 2006.  It was based on the 
December 2006 VA examination that the RO increased the 
veteran's disability rating to 50 percent, as of the date of 
that examination.

The February 2004 VA examination shows the veteran worked 
full time.  She stated that her symptoms occurred mostly on 
Saturdays and were related to her car accident in service.  
She described a fear of closed-in places.  She kept to 
herself and rarely left the house.  She felt panicked in 
unfamiliar places and avoided public locations.  The veteran 
described having hardly any personal relationships.  She was 
divorced.

On examination, there was no impairment of thought process or 
communication and no delusions.  She denied suicidal or 
homicidal ideation.  Her hygiene was good, and she was 
oriented.  Memory was grossly intact.  Her speech was normal.  
There was evidence of frequent panic attacks.  They occurred 
every time she left the house except for work.  She only felt 
safe when inside her house.  The diagnosis was panic disorder 
with agoraphobia.  The GAF score was 66.

In November 2005, the veteran underwent VA examination.  She 
complained of panic attacks.  She could not leave her home, 
because she was afraid that she would be somewhere that she 
would not have a place to escape.  She had recurrent, 
unexpected episodes of anxiety.  She went to work, but this 
was the only place she was able to go.  She worked full time 
and had no difficulty at work.  Her main complaint was panic 
attacks.  She avoided situations that might be difficult.  
They caused her impaired functioning.  The veteran 
demonstrated a depressed mood with a restricted affect.  She 
had some sleep disturbance.  The diagnosis was panic disorder 
with agoraphobia and depressive disorder, not otherwise 
specified.  The GAF score was 65.

VA outpatient treatment records dated in February, March, and 
April 2006 show GAF scores of 65.

A September 2006 VA record shows a GAF score of 55.

When the veteran underwent VA examination in December 2006, 
she wept during the interview due to the death of her 
husband.  She reported recurrent distractibility and a lack 
of attention span.  She complained of sleep impairment and 
panic attacks.  She reported suicidal thoughts.  Memory was 
mildly impaired.  The diagnoses were major depressive 
disorder, panic disorder with agoraphobia, and bereavement.  
The GAF score was 63.

Based on a review of the record, the Board finds that the 
veteran's panic disorder with agoraphobia should be rated 50 
percent disabling during the entire appeal period.  While she 
exhibited a few additional symptoms during her December 2006 
VA examination, her level of disability remained essentially 
the same throughout the appeal period, as evidenced by the 
consistency of the assigned GAF scores.  The Board finds that 
the veteran's level of functioning due to her panic disorder 
did not change substantially during this appeal period.  
Therefore, a 50 percent rating is assigned.

Since the veteran indicated in a November 2006 written 
statement that a 50 percent rating would satisfy her appeal, 
the Board finds that this decision represents a full grant of 
the benefit sought on appeal as to this issue.  Therefore, it 
is unnecessary for the Board to discuss any higher disability 
ratings or the applicability of staged ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

Service connection for bronchitis is denied.

Service connection for headaches is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a gynecological disorder is denied.

Service connection for urticaria.

For the period prior to December 4, 2006, a 50 percent rating 
for panic disorder with agoraphobia is granted, subject to 
the governing criteria applicable to the payment of monetary 
awards.


REMAND

The Board has determined that the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder needs to be remanded for additional development.  
The record shows the veteran complained of knee pain in July 
1981, while in service.  Her March 2004 VA examination report 
shows a diagnosis of bilateral knee mild patellar tendonitis.  
Therefore, the RO must solicit an opinion as to whether the 
veteran's current diagnosis is related to her treatment for 
knee pain in service.

Accordingly, the case is REMANDED for the following action:

The RO should send the veteran's claims 
file to a VA physician to determine the 
nature and likely etiology of her current 
bilateral knee disorder.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's bilateral knee disorder began 
during service or is otherwise related to 
service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


